Citation Nr: 0733847	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-35 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for disability due to major depression.

2.  Entitlement to a compensable initial evaluation for right 
knee disability.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his sister


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from July 2004 to September 
2005.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted service connection for 
major depression and assigned a 10 percent initial disability 
evaluation, and which granted service connection for a right 
knee disability and assigned a noncompensable initial 
evaluation.  

In August 2007, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge.

The veteran's August 2007 motion that his claim be advanced 
on the docket based on financial hardship was granted.  38 
C.F.R. § 20.900(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his August 2007 hearing, the veteran testified that he 
had been granted vocational rehabilitation benefits.  Since 
an award of vocational rehabilitation benefits requires 
evaluation, it appears that relevant VA records were not 
associated with the claims file.  The claim must be remanded 
to obtain these records.  

Additionally, October 2006 VA outpatient treatment notes 
reflect that the veteran sought initial mental health 
consultation and was in the process of obtaining diagnosis 
and treatment of his service-connected disability.  Records 
of treatment rendered for service-connected psychiatric 
disability are relevant to the claim for an increased initial 
evaluation.  

The clinical records show that in September 2006 the 
veteran's treating VA examiner requested that magnetic 
resonance imaging (MRI) examination of the veteran's right 
knee be conducted.  The report of that examination, which 
would be relevant to the claim, is not of record.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's VA Vocational 
Rehabilitation records should be 
associated with the claims file.

2.  The veteran's current VA clinical 
records from September 2006 to the present 
must be obtained, including the report of 
a September 2996 right knee MRI.

3.  The veteran should again be afforded 
the opportunity to identify any private 
clinical records relevant to treatment of 
a mental health disorder or a right knee 
disorder, especially any non-VA treatment 
obtained from September 2006 to the 
present, to include any private radiologic 
or other examination of the right knee.   

4.  After all current VA clinical records 
and any other identified records have been 
obtained, or memorandum of unavailability 
of such evidence, the Vocational 
Rehabilitation records should be reviewed 
to confirm that all clinical records 
referenced have been sought.  

5.  After current clinical records and 
Vocational Rehabilitation records have 
been obtained, the veteran should be 
afforded a psychiatric examination.  The 
examiner should discuss the veteran's 
psychiatric symptomatology and estimate 
his current Global Assessment of 
Functioning (GAF) score.  
The examiner should provide a complete 
rationale for all opinions and conclusions 
in a legible examination report.  

6.  The veteran should be afforded VA 
examination of the right knee.  The 
examiner should, after reviewing the 
veteran's testimony, his Vocational 
Rehabilitation records, and clinical 
records including current clinical records 
and report(s) of MRI examinations, 
including any and all examinations 
conducted after September 2006, and after 
examining the veteran, describe the 
current severity of the veteran's service-
connected right knee disability, including 
objective evidence of pain, fatigue, 
instability or subluxation, limitation on 
repetitive motions.

7.  If any benefit sought remains denied, 
the veteran must be furnished an SSOC and 
be given an opportunity to submit written 
or other argument in response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

